Exhibit 10.59
AMERICAN GREETINGS CORPORATION 2007 OMNIBUS
INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNIT GRANT AGREEMENT

     
Award:
  Restricted Class ___Stock Units
 
   
Grant Date:
                      , 20___(“Date of Grant”)
 
   
Vesting Dates:
  The award of Restricted Stock Units shall vest in the manner set forth in your
Notice of Grant, as such term is defined below.

THIS AGREEMENT, dated as of the Grant Date stated above, is delivered by
American Greetings Corporation (the “Company” or “American Greetings”) to the
individual employee of the Company (the “Grantee”) identified in the notice of
restricted stock unit award grant (the “Notice of Grant”) delivered to Grantee.
W I T N E S S E T H:
WHEREAS, the Company wishes to give Grantee an opportunity to acquire or enlarge
his equity ownership in the Company for the purpose of augmenting Grantee’s
proprietary interest in the success of American Greetings and thereby focusing
Grantee’s efforts on increasing shareholder value.
A G R E E M E N T
NOW, THEREFORE, Grantee has received or will receive a Notice of Grant, which,
if accepted in accordance with the instructions in such notice, will constitute
Grantee’s binding agreement with the following terms:
1. Grant of Restricted Stock Units. Subject to the terms and conditions of this
Agreement, the Company hereby grants to Grantee the number of Restricted Stock
Units (the “RSUs”) relating to the class and number of common shares of the
Company (the “Shares”), as indicated on the Notice of Grant. The grant of RSUs
shall represent the right to receive such number of Shares, upon the
satisfaction of certain vesting requirements set forth in Section 2(b), with
issuance of such Shares to be made in accordance with Section 2(a). The RSUs
described in this Agreement are in all respects subject to the terms, conditions
and provisions of this Agreement, the Notice of Grant and the Company’s 2007
Omnibus Incentive Compensation Plan (the “Plan”).
2. Vesting Or Forfeiture of Credited RSUs; Payment of Award.
     (a) Vesting. Except as otherwise provided in this Section 2, RSUs granted
to Grantee pursuant to Section 1 shall vest over the period as set forth in the
Notice of Grant. If vesting will result in a fractional Share, then the amount
vested shall be rounded up to the nearest whole Share; provided, however, the
number of shares to vest as of the last vesting date shall be rounded down to
such number that will result in the total number of Shares vesting equaling the
total grant represented hereby.
     (b) Payment of Award. Within 90 days after any RSUs are deemed vested
pursuant to Section 2(b), but in no event longer than the maximum time period
permitted under Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder (the “Code”) to qualify as a
short-term deferral, such RSUs shall be issued to Grantee in the form of Shares.
At such

- 1 -



--------------------------------------------------------------------------------



 



time, Grantee shall enjoy full shareholder and ownership rights with respect to
such Shares. Shares shall be delivered to Grantee either through book-entry
transfer of beneficial ownership of the Shares or through delivery of a stock
certificate representing all such Shares and registered in his or her name. The
method of delivery shall be selected by the Company, in its sole discretion. In
the case of Grantee’s death after vesting, payment of any Shares that are vested
on his date of death will be made to the beneficiary designated by Grantee in a
writing filed with the Company or, if none, to Grantee’s estate.
     (c) Forfeiture & Accelerated Vesting. Notwithstanding the foregoing, if any
portion of RSUs granted hereby have not vested on the date that Grantee incurs a
Separation from Service, as defined in Code Section 409A, as the result of
Grantee’s Retirement, death or Disability, Grantee will vest in such number of
RSU’s obtained by subtracting (i) the number of RSUs that have vested as of the
date of the Separation from Service from (ii) the quotient obtained by
multiplying (x) the total number of RSUs represented hereby by (y) a percentage
equal to the period of time from the Date of Grant to the date of Separation
from Service as a percentage of the total vesting period for the RSUs as set
forth in the Notice of Grant. If Grantee incurs a Separation from Service for
any other reason than those specified in the preceding sentence, including,
without limitation, any Separation from Service initiated by Grantee other than
Retirement, or any Separation from Service initiated by the Company for Cause or
otherwise, any RSUs not otherwise vested pursuant to this Section 2(b) on the
Grantee’s date of Separation from Service are forfeited. In addition, if
Grantee’s Separation from Service is initiated by the Company for Cause, or if
and to the extent required by applicable law, then any RSUs vested pursuant to
this Section 2(b), but not yet delivered to Grantee, shall also be forfeited and
shall not be delivered.
     (d) For purposes of this Agreement:
          (i) “Cause” has such meaning as may be defined in any agreement
between Grantee and the Company and, if none, will mean any one or more of the
following: Grantee’s (i) fraud; (ii) misappropriation of funds; (iii) commission
of a felony or of an act or series of acts which results in material injury to
the business reputation of the Company; (iv) commission of a crime or act or
series of acts involving moral turpitude; (v) commission of an act or series of
repeated acts of dishonesty that are materially inimical to the best interests
of the Company; (vi) willful and repeated failure to perform his or her duties,
which failure has not been cured in all substantial respects within fifteen
(15) days after the Company gives written notice thereof to Grantee; or
(vii) breach of any material provision of any employment agreement between the
Company and Grantee, which breach has not been cured in all substantial respects
within ten (10) days after the Company gives written notice thereof to Grantee.
          (ii) “Retirement” shall mean Grantee’s Separation from Service after
completing ten (10) or more years of continuous service and attaining age
sixty-five (65).
          (iii) “Disability” shall mean that Grantee is “disabled” as such term
is defined in Code Section 409A(a)(2).
3. Ownership Rights. Except as otherwise provided herein, Grantee will not have
the rights of a shareholder of the Company with respect to any Shares issuable
upon the vesting of any RSUs. Upon receipt of any portion of Shares issued
pursuant to RSUs awarded under Section 1 and vested pursuant to Section 2,
Grantee shall be entitled to exercise all ownership rights (including, without
limitation, the right to vote and the right to receive dividends) with respect
to such Shares, provided that voting and dividend rights with respect to the
Shares will be exercisable only if the record date for determining shareholders
entitled to vote and receive dividends, as the case may be, falls on or after
the date as of which Shares are issued to Grantee pursuant to this Agreement.

- 2 -



--------------------------------------------------------------------------------



 



4. Deferral of Delivery of Shares. Notwithstanding any provision in this
Agreement to the contrary, if any law or regulation of any governmental
authority having jurisdiction in the matter requires the Company, the Board, the
Committee or Grantee to take any action or refrain from action in connection
with the award or delivery of Shares under this Agreement, or to delay such
award or delivery, then the award or delivery of such Shares shall be deferred
until such action has been taken or such restriction on action has been removed,
subject to any applicable requirements under Code Section 409A. If Grantee is
eligible to participate in the Company’s Executive Deferred Compensation Plan
and the class of common shares that are subject to the RSUs are otherwise
eligible for deferral thereunder, at Grantee’s election, Grantee may also defer
receipt of any Shares earned under the Agreement in accordance with the Plan,
any such deferred Shares to be credited with dividend equivalents. Any such
deferred Shares, including dividend equivalents, if any, to be paid at the end
of any applicable deferral period shall be paid in shares of the same class of
common shares that are subject to the RSUs, rounded to the nearest whole share,
with any such deferral election to be made at a time and in a manner that
complies with all applicable requirements under Code Section 409A. In addition,
if and to the extent required under Code Section 409A, delivery of Shares
hereunder to Grantee shall be made no earlier than six months after Grantee’s
Separation from Service if Grantee is a “specified employee” on such date.
5. General Provisions. Grantee acknowledges that Grantee has read, understands
and agrees with all of the provisions in this Agreement and the Plan, including,
but not limited to, the following:
     (a) Administration. The interpretation and construction by the Board and/or
the Committee of any provision of this Agreement, the Plan or any notification
or document evidencing the grant of RSUs and that any determination by the Board
or such Committee pursuant to any provision of this Agreement or the Plan or of
any such agreement, notification or document shall be final and conclusive.
     (b) Notices. Any notice that is required or permitted under this Agreement
shall be in writing (unless otherwise specified in the Agreement or in a writing
from the Company to Grantee), and delivered personally or by mail, postage
prepaid, addressed as follows: (i) if to the Company, at One American Road,
Cleveland, Ohio 44144, Attention: Human Resources Department, or at such other
address as the Company by notice to Grantee may have designated from time to
time; (ii) if to Grantee, at the address indicated in Grantee’s then-current
personnel records, or at such other address as Grantee by notice to the Company
may have designated from time to time. Such notice shall be deemed given upon
receipt. From time to time, the Company may also authorize communications and
any notice that is required or permitted under this Agreement to be provided
electronically either through the Company’s email or other systems or through
third parties, including any administrator of the Company’s RSU or other equity
programs, as designated from time to time by the Company.
     (c) Compliance With Securities Laws. Grantee acknowledges that the RSUs are
intended to conform to the extent necessary with all provisions of the
Securities Act of 1933 and the Securities Exchange Act of 1934 and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, including without limitation Rule 144 under the Securities Act of
1933 and Rule 16b-3 under the Securities Exchange Act of 1934. Notwithstanding
anything herein to the contrary, the RSUs are granted only in such a manner as
to conform to such laws, rules and regulations. To the extent permitted by
applicable law, this RSU Agreement will be deemed amended to the extent
necessary to conform to such laws, rules and regulations.
     (d) Taxation. Grantee shall be responsible for all applicable income and
withholding taxes and the employee share of FICA taxes with respect to any
compensation income generated upon the vesting or issuance of any RSUs under
this Agreement. No later than the date as of which an amount first becomes
subject to applicable federal, state, or local income, wage or employment tax

- 3 -



--------------------------------------------------------------------------------



 



withholding (including employee share of FICA) with respect to the RSUs awarded
hereunder, Grantee shall pay to the Company, or make arrangements satisfactory
to the Committee regarding the payment of, any federal, state or local income,
wage or employment taxes of any kind required by law to be withheld with respect
to that amount. Unless otherwise determined by the Committee, withholding
obligations may be settled (i) with previously owned common shares or
(ii) Shares that have vested and that are issuable hereunder (in the minimum
amount necessary to satisfy any applicable withholding requirements). The making
of that payment or those arrangements is a condition to the obligations of the
Company under the Plan, and the Company may, to the extent permitted by law,
deduct any taxes from any payment of any kind otherwise payable to Grantee or
the Company may retain such number of the Shares issuable upon the vesting of
RSUs covered by the grant evidenced by this Agreement as shall be equal in value
to the amount of the remaining withholding obligation.
     (e) Nontransferability. This Agreement and the RSUs granted to Grantee
shall be nontransferable and shall not be sold, hypothecated or otherwise
assigned or conveyed by Grantee to any other person, except as specifically
permitted in this Agreement. No assignment or transfer of this Agreement or the
rights represented thereby, whether voluntary or involuntary, or by operation of
law or otherwise, shall vest in the assignee or transferee any interest or right
whatsoever, except as specifically permitted in this Agreement. The Agreement
shall terminate, and be of no force or effect, immediately upon any attempt to
assign or transfer the Agreement or any of the RSUs to which the Agreement
applies.
     (f) Not an Employment Contract. This Agreement shall not be deemed to limit
or restrict the right of the Company to terminate Grantee’s employment at any
time, for any reason, with or without Cause, or to limit or restrict the right
of Grantee to terminate his employment with the Company at any time.
     (g) Adjustments. On any change in the number or kind of outstanding common
shares of the Company by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, share split, share dividend,
combination of shares or any other change in the corporate structure or common
shares of the Company, the Company, by action of the Board or the Committee
shall make such adjustment, if any, in the number and kind of RSUs subject to
this agreement as it considers appropriate in order that the rights of Grantee
hereunder are neither enlarged nor diminished.
     (h) Unsecured Creditor Status. This grant of RSUs constitutes a mere
promise by the Company to pay Grantee the benefits described in this grant (to
the extent credited and vested). Grantee shall have the status of a general
unsecured creditor of the Company with respect to the benefits payable under
this Agreement. Grantee’s right to receive credited and vested shares shall not
be subject to any assignment, pledge, levy, garnishment, attachment or other
attempt to assign or alienate such shares prior to their delivery to Grantee,
including, without limitation, under any domestic relations order, and any such
attempted assignment or alienation shall be null, void and of no effect.
     (i) Fractional Shares. Except as otherwise contemplated by Section 2(a),
notwithstanding anything in this Agreement to the contrary, in the event that
any adjustment to the grant of RSUs or an award of Shares or the calculation of
an award pursuant to this Agreement would otherwise result in the creation of a
fractional share interest, the affected award shall be rounded to the nearest
whole share.
     (j) Amendment or Termination. This Agreement may be amended or terminated
at any time by the mutual agreement and written consent of Grantee and the
Company, but only to the extent permitted under the Plan. The provisions set
forth in this Agreement are subject to the restrictions and other requirements
of Code Section 409A and related regulations and rulings. Without limiting the

- 4 -



--------------------------------------------------------------------------------



 



generality of the preceding sentence, such provisions shall be modified and
amended, as and where necessary, to bring such provisions into compliance with
the requirements set forth in Code Section 409A and related regulations and
rulings. This Agreement shall be interpreted (and if necessary, amended) to
comply with Code Section 409A and to the extent any provision of this Agreement
is inconsistent with Code Section 409A, said Code Section 409A shall control
even if such action may reduce or diminish the value of Grantee’s award.
     (k) Severability. If any provision of this Agreement should be held illegal
or invalid for any reason, such determination shall not affect the other
provisions of this Agreement, and it shall be construed as if such provision had
never been included herein.
     (l) Headings/Gender. Headings in this Agreement are for convenience only
and shall not be construed to be part of this Agreement. Any reference to the
masculine, feminine or neuter gender shall be a reference to other genders as
appropriate.
     (m) Governing Law. This Agreement shall be construed, and its provisions
enforced and administered, in accordance with the laws of the State of Ohio and,
where applicable, federal law.
     (n) Definitions. Initial capitalized terms used in this Agreement that are
not otherwise defined herein shall have the meaning set forth in the Plan.
     (o) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed original, but all of which taken together shall constitute
one and the same instrument. Grantee’s acceptance of this agreement in
accordance with the instructions in the Notice of Grant will constitute
Grantee’s binding agreement with the terms hereof.
[SIGNATURE PAGE TO FOLLOW]

- 5 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and by electronically accepting the Notice of Grant in
accordance with the instructions in such notice, Grantee will be deemed a party
to, and legally bound by the terms of, this Agreement.

            AMERICAN GREETINGS CORPORATION
      By:           Brian McGrath, Senior Vice President,        Human
Resources     

GRANTEE
By electronically accepting the Notice of Grant in accordance with the
instructions in such notice, Grantee will be deemed a party to, and legally
bound by the terms of, this Agreement.

- 6 -